DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 910 in [00121]–[00123].
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 608 in Fig. 6, 810 in Fig. 8A, and 970 in Fig. 9.
The drawings are further objected to because:
Fig. 4, location information receiver 466 should be shown as part of communication unit 128, consistent with the description in [0075];
Fig. 6, reference numbers 602 and 606 should be 302 and 306, respectively;
Fig. 11, at 1108, it is not understood how the at least one sensor can be used to sense physical attributes of the driver, wherein the determined context comprises the physical attributes of the driver, when earlier at 1102, the processor has already been used to determine the context; and
Fig. 12, at 1208, it is not understood how the processor can be used to identify an object within proximity to the vehicle, wherein the determined context comprises information relating to the object, and wherein the selected media content item relates to a feature of the vehicle for adapting to the object, when earlier at 1202 and 1204, the processor has already been used to determine the context and select the media content item.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0017], “system 700” should read --system--;
[0017], “content items” should read --educational media content items--;
[0017], “in accordance with one or more embodiments, in accordance with one or more embodiments” should read --in accordance with one or more embodiments--;
[0020], “road diagram 900” should read --road diagram--;
[0033], it is not understood what is meant by “via components of communication unit 128 to one or more networks 114 and/or a direct electrical connection 185”;
[0042], “vehicle 120 navigating” should read --vehicle 120 is navigating--;
[0044], “in one” should read --is one--;
[0046], “vehicle educational” should read --vehicle education--;
[0047], “included” should read --including--;
[0055], “by vehicle education component 252” should read --by vehicle education component 252 and media component 256--;
[0058], “component can” should read --component 210 can--;
[0063], “an example, non-limiting system” should read --an example, non-limiting system 300--;
[0070], “component for download” should read --component 252 for download--;
[0070], “needed output” should read --needed for output--;
[0072], “gyroscope 463” should read --gyroscopes 463--;
[0072], “occupant weight sensors 477, and ambient light sensor 479” should read --occupant weight sensors 477, feature sensors 478, and ambient light sensor 479--;
[0073], “detection driver drowsiness” should read --detection of driver drowsiness--;
[0073], “occupant weight sensor” should read --occupant weight sensor 477--;
[0095], “vehicle 120 traveling” should read --vehicle 120 is traveling--;
[00104], “GUI” should read --graphical user interface (GUI)--;
[00105], “graphic entity interfaces ("GUIs")” should read --GUIs--;
[00105], “cathode tube” should read --cathode-ray tube--;
[00113], “non-limiting system” should read --non-limiting system 800--;
[00115], “component can” should read --component 210 can--;
[00116], “SVMs” should read --Support Vector Machines (SVMs)--;
[00117], “an example process” should read --an example process 801--;
[00119], it is not understood what is meant by “perform a utility-based analysis based on the … utility-based analysis”—specifically, it is unclear how the analysis can be an input to itself;
[00119], “can be presented” should read --can be presented at block 860--;
[00127], “vehicle educational” should read --vehicle education--;
[00127], “system, 400” should read --system 400--;
[00129], “FIG. 8” should read --FIG. 8B--;
[00130], “by output” should read --be output--;
[00130], “traction control” should read --traction control)--;
[00131], “vehicle educational” should read --vehicle education--;
[00131], “system, 400” should read --system 400--;
[00133], “FIG. 8” should read --FIG. 8B--;
[00134], “by output” should read --be output--;
[00134], “traction control” should read --traction control)--;
[00134], see objection to Fig. 11;
[00135], “method 1100” should read --method 1200--;
[00135], “vehicle educational” should read --vehicle education--;
[00135], “system, 400” should read --system 400--;
[00137], “FIG. 8” should read --FIG. 8B--;
[00138], “by output” should read --be output--;
[00138], “traction control” should read --traction control)--; and
[00138], see objection to Fig. 12.
Appropriate correction is required.
Claim Objections
Claim 19 is objected to because of the following informalities:  line 5, “context component” should read --determining the context--; and lines 9-10, “inferred driver intent” should read --the inferred driver intent--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by structural modifiers. Such claim limitations are: "context component", "vehicle education component", and "media component"; and "object sensing component" in claims 1 and 7, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is as follows:
context component: Figs. 2, 8B, 10-12; processor 116, context component 254; [0039]–[0040], [00118], [00128], [00132], [00136]
vehicle education component: Figs. 2, 8B, 10-12; processor 116, vehicle education component 252; [0039], [0045], [00119], [00129], [00133], [00137]
media component: Figs. 2-3, 10-12; processor 116, media component 256; [0039], [0051], [0059], [0063]–[0064], [00130], [00134], [00136]
object sensing component: Fig. 7; processor 116, object sensing component 758; [00111]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite “perform[s] … a utility-based analysis, by factoring cost of making an incorrect selection versus benefit of making a correct selection[,] in connection with selecting a media content item relating to a feature of the vehicle based on the determined context, the inferred driver intent and the utility-based analysis”. This limitation is ambiguous because it can potentially be interpreted in two different ways. According to one possible interpretation, the utility-based analysis is performed separately, with the result used as part of selecting a media content item. However, according to a second possible interpretation, performing the analysis itself involves selecting a content item. It is unclear which possible interpretation should apply to this limitation. Moreover, if the analysis itself involves selecting a content item, this appears to cause recursion, because the selection in turn relies partly on the analysis result. The specification also fails to clarify how this limitation should be interpreted. For example, as noted in the objections to the specification, [00119] suggests that the analysis relies on itself as an input, leading to recursion. Accordingly, for the above reasons, claims 1, 10, and 19 have an indefinite scope. For examination purposes, claims 1, 10, and 19 will be interpreted as requiring the utility-based analysis to be performed separately, with the result used as part of selecting a media content item.
Claims 2-9, 11-18, and 20 are likewise rejected due to their dependency, either direct or indirect, from claims 1, 10, and 19, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of determining a vehicle or driver context, including inferring driver intent, and performing a cost-benefit analysis in connection with selecting a content item.
Claim 10 recites the limitations of using a processor operatively coupled to at least one memory to determine a context of a vehicle or a driver of the vehicle, wherein the determining the context employs at least one of artificial intelligence or machine learning to facilitate inferring intent of the driver; and using the processor to perform a utility-based analysis, by factoring cost of making an incorrect selection versus benefit of making a correct selection in connection with selecting a media content item relating to a feature of the vehicle based on the determined context, the inferred driver intent and the utility-based analysis. As drafted, these limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “using [a/the] processor” and “coupled to at least one memory”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “using [a/the] processor” and “coupled to at least one memory” language, the claim encompasses a user observing the driver to infer intent manually using simple artificial intelligence or machine learning techniques, which techniques—such as basic decision trees—can be performed mentally and/or by hand, observing the vehicle/driver in the surroundings to manually determine context, and manually performing a cost-benefit analysis to select a content item based on the context, driver intent, and cost-benefit analysis. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “using [a/the] processor”, “coupled to at least one memory”, and “using the processor to output the selected media content item.” The processor and memory are recited at a high level of generality and merely automate the determining, inferring, performing, selecting, and outputting steps, thus serving as a generic computer to perform the abstract idea. The processor and memory are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using a generic computer—i.e., a processor with memory. Furthermore, outputting the content item is simply insignificant extra-solution activity—i.e., post-solution reporting. This additional element thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, outputting the content item is simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, the claim is not patent eligible.
	Claims 1 and 19, which are directed to a vehicle education system and a computer program product, respectively, are identical in substance to claim 10, and are thus rejected for the same reasons discussed above for claim 10.
	Claims 11, 15, and 17 recite the limitations of wherein the determined context is a test drive of the vehicle; wherein the determined context comprises information relating to driver operation of the vehicle, and wherein the selected media content item relates to a feature of the vehicle for adapting to the driver operation of the vehicle; and wherein the vehicle is a short-term access vehicle, wherein the determined context comprises a determined driver familiarity with a model type of the short-term access vehicle, and wherein the selected media content item relates to a feature of the short-term access vehicle, respectively. These additional elements do not integrate the judicial exception recited in claim 10 into a practical application. Limiting the vehicle, context, and/or content item to a test drive, driver operation, or short-term vehicle is simply insignificant extra-solution activity—i.e., an insignificant application or mere selection of a particular data source or type of data to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a field of use. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
Claims 11, 15, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, limiting the vehicle, context, and/or content item to a test drive, driver operation, or short-term vehicle is simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, the claims are not patent eligible.
Claims 2 and 20, 6, and 8 are identical in substance to claims 11, 15, and 17, respectively and are thus rejected for the same reasons discussed above for claims 11, 15, and 17.
Claims 12, 13, 14, and 16 recite the limitations of further comprising using at least one sensor to sense physical attributes of the driver, wherein the determined context comprises the physical attributes of the driver; further comprising using the processor to receive location information relating to the vehicle, wherein the determined context comprises a geographic location based on the location information; wherein the determined context further comprises, based on the geographic location, a road feature, and wherein the selected media content item relates to a feature of the vehicle for adapting to the road feature; and further comprising using the processor to identify an object within proximity to the vehicle, wherein the determined context comprises information relating to the object, and wherein the selected media content item relates to a feature of the vehicle for adapting to the object, respectively. These additional elements do not integrate the judicial exception recited in claim 10 into a practical application. Claim 12’s sensor is claimed generically, is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, this additional element amounts to no more than mere instructions to apply the exception using a generic sensor. Moreover, using the sensor to sense the driver’s physical attributes in claim 12 and using the processor to identify an object in proximity in claim 16 are simply insignificant extra-solution activity—i.e., pre-solution data gathering. In addition, similar to the discussion for claims 11, 15, and 17 above, limiting the context and/or content item to the driver’s attributes, vehicle location, road feature, or object in proximity in claims 12, 13, 14, and 16, respectively, is simply insignificant extra-solution activity—i.e., an insignificant application or mere selection of a particular data source or type of data to be manipulated. These additional elements also do no more than generally link the judicial exception to a field of use. All the additional elements of claims 12, 13, 14, and 16 thus do not integrate the abstract idea of claim 10 into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claims 12, 13, 14, and 16 are directed to an abstract idea.
Claims 12, 13, 14, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 12’s additional element of a sensor amounts to no more than mere instructions to apply the exception using a generic sensor. Mere instructions to apply an exception using a generic sensor cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, using the sensor to sense the driver’s physical attributes in claim 12, using the processor to identify an object in proximity in claim 16, and limiting the context and/or content item to the driver’s attributes, vehicle location, road feature, or object in proximity in claims 12, 13, 14, and 16, respectively, are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, the claims are not patent eligible.
Claims 3, 4, 5, and 7 are identical in substance to claims 12, 13, 14, and 16, respectively and are thus rejected for the same reasons discussed above for claims 12, 13, 14, and 16.
Claim 18 recites the limitation of wherein the determining the context employs one or more neural networks to facilitate inferring the intent of the driver. Similar to the discussion for claim 10 above, this limitation of claim 18, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the human mind and/or with pen and paper. For example, the claim encompasses a user observing the driver to infer intent manually using simple neural network implementations—which in their most basic formulations can be performed mentally and/or by hand. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and/or with pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Moreover, because no additional elements are recited, the judicial exception is not integrated into a practical application. Accordingly, the claim is directed to an abstract idea. Finally, because no additional elements are recited, no inventive concept can be provided. Accordingly, the claim is not patent eligible.
Claim 9 is identical in substance to claim 18 and is thus rejected for the same reasons discussed above for claim 18.
Claims 19 and 20 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a "computer program product comprising a computer readable storage medium having program instructions", which is "software per se" that encompasses transitory forms of signal transmission.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9-10, 12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen et al. (US 20190152386 A1) [hereinafter McQuillen] in view of Xing et al. (Y. Xing, C. Lv, H. Wang, H. Wang, Y. Ai, D. Cao, and F.-Y. Wang, "Driver Lane Change Intention Inference for Intelligent Vehicles: Framework, Survey, and Challenges", Mar. 6, 2019, IEEE Trans. Veh. Technol., pp. 4377–90, https://ieeexplore.ieee.org/document/8661600) [hereinafter Xing].
Claim 1
McQuillen discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a vehicle education system (Abstract; cl. 1; Figs. 2, 4; [0006], [0016]), comprising:
a processor, operatively coupled to at least one memory, that executes computer-executable components; (Fig. 3; processor 310, memory 320; [0055])
a context component that determines a context of a vehicle or a driver of the vehicle, wherein the context component … inferring intent of the driver; (Abstract; cl. 1; Figs. 4, 6; driving situation determiner 412; [0006], [0016], [0030] (“In operation, the driving situation determiner 412 determines a driving situation and/or a driver intent based on the received inputs.”), [0071] (“It should also be appreciated that the disclosed apparatus and methods provide a specific solution—prompting drivers to use available vehicle convenience features in the context of a particular driving situation”))
a vehicle education component that performs a utility-based analysis, by factoring cost of making an incorrect selection versus benefit of making a correct selection, in connection with selecting a media content item relating to a feature of the vehicle based on the determined context, the inferred driver intent and the utility-based analysis; (Abstract; cl. 1; Figs. 4, 6; feature suggester 330, feature determiner 414, benefit determiner 418; [0031]–[0036]) and
a media component that outputs the selected media content item. (Figs. 2-4, 6; [0065]–[0066])
McQuillen does not disclose, but, in the same field of endeavor, Xing teaches employs at least one of artificial intelligence or machine learning to facilitate. (Abstract; Fig. 5, Table II; p. 4383 (“2) Discriminative Model … 3) Deep Learning Methods”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen to include employs at least one of artificial intelligence or machine learning to facilitate as taught by Xing because “understanding driver intention and behaviors are beneficial to driver safety, vehicle drivability, and traffic efficien[cy].” (p. 4377)
Claim 3
	McQuillen in view of Xing discloses the vehicle education system of claim 1, further comprising at least one sensor that senses physical attributes of the driver, wherein the determined context comprises the physical attributes of the driver. (McQuillen: Abstract; cls. 1, 6; Figs. 1-3, 5; sensors 120, weight sensor; [0006], [0016]–[0018], [0029], [0041])
Claim 6
	McQuillen in view of Xing discloses the vehicle education system of claim 1, wherein the determined context comprises information relating to driver operation of the vehicle, and wherein the selected media content item relates to a feature of the vehicle for adapting to the driver operation of the vehicle. (McQuillen: Abstract; cls. 1, 6; Figs. 1-3, 5; [0006], [0016] (“The sensors collect data related to the dynamics of the vehicle (e.g., vehicle speed, wheel speed, steering angle, wheel angle, gear selection, acceleration, etc.). To suggest use of a vehicle platform, the on-board computing platform determines a driving situation based on the data collected by the sensors, determines vehicle convenience features applicable to that driving situation, and determines whether the vehicle convenience feature is under-utilized. In some examples, the on-board computing platform determines whether use of the feature would be beneficial to vehicle operation (e.g., a driver is not using cruise control but is maintaining a steady vehicle speed).”), [0018], [0045]–[0051])

Claim 9
	McQuillen in view of Xing discloses the vehicle education system of claim 1, wherein the context component employs one or more neural networks to facilitate inferring the intent of the driver. (Xing: Abstract; Fig. 5, Table II; p. 4383 (“2) Discriminative Model: Discriminative models such as
… ANN are widely used … 3) Deep Learning Methods: … The deep Convolutional Neural Networks (CNN) have achieved state-of-art performance on many computer vision tasks, such as the image
classification, segmentation, and object detection domains …. Meanwhile, the Recurrent Neural Network (RNN) has achieved significant performance on time-series problems such as natural language processing and image captioning …. RNN can be used to process the temporal dependence between the dataset as it allows the weighted connection between previous hidden-layers and the current layer.”))
Claim 10
McQuillen in view of Xing discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 10 as stated above for claim 1.
Claim 12
McQuillen in view of Xing discloses the elements of claim 12 as stated above for claim 3.
Claim 15
McQuillen in view of Xing discloses the elements of claim 15 as stated above for claim 6.
Claim 18
McQuillen in view of Xing discloses the elements of claim 18 as stated above for claim 9.
Claim 19
McQuillen in view of Xing discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 19 as stated above for claim 1.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen in view of Xing as applied to claims 1, 10, and 19 above, and further in view of Liu et al. (US 20150030998 A1) [hereinafter Liu].
Claim 2
	McQuillen in view of Xing discloses the elements of claim 2 as stated above for claim 1.
	McQuillen in view of Xing does not disclose, but, in the same field of endeavor, Liu teaches the vehicle education system of claim 1, wherein the determined context comprises a test drive of the vehicle. (Abstract; [0033])
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen in view of Xing to include wherein the determined context comprises a test drive of the vehicle as taught by Liu because “quality complaints could be completely avoided” and doing so would “aid in the education of new consumers”. ([0031]– [0032])
Claim 11
McQuillen in view of Xing and Liu discloses the elements of claim 11 as stated above for claim 2.
Claim 20
McQuillen in view of Xing and Liu discloses the elements of claim 20 as stated above for claim 2.
Claims 4-5, 7, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen in view of Xing as applied to claims 1 and 10 above, and further in view of Curtis et al. (US 20170072850 A1) [hereinafter Curtis].
Claim 4
McQuillen in view of Xing discloses the elements of claim 4 as stated above for claim 1.
	McQuillen in view of Xing does not disclose, but, in the same field of endeavor, Curtis teaches the vehicle education system of claim 1, wherein the context component receives location information relating to the vehicle, and wherein the determined context comprises a geographic location based on the location information. ([0035] (“Examples of vehicle environment data include: … location data (e.g., geolocation, geofencing data, etc.)”), [0044] (“Examples of external data sources include: … geographic location profiles”), [0054] (“In one variation, the notification parameters can be determined based on the user notification preferences, vehicle data, and external data. In a first example, video from a backup camera … is selected for the notification when … the vehicle data provides a geographic location for the vehicle, and the road classification data classifies the geographic location as a parking lot. In a second example, a traffic map is selected as the notification when … the vehicle data provides a geographic location for the vehicle, and the road classification data classifies the geographic location as a freeway.”))
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen in view of Xing to include wherein the vehicle is a short-term access vehicle, wherein the determined context comprises a determined driver familiarity with a model type of the short-term access vehicle, and wherein the selected media content item relates to a feature of the short-term access vehicle as taught by Curtis because “using data from the sensor module … can enable more refined notifications, fewer false positives, fewer false negatives, or otherwise increase the accuracy and/or relevance of the notifications to the user.” ([0027])
Claim 5
	McQuillen in view of Xing and Curtis discloses the vehicle education system of claim 4, wherein the determined context further comprises, based on the geographic location, a road feature, and wherein the selected media content item relates to a feature of the vehicle for adapting to the road feature. (Curtis: [0044]–[0045] (“Examples of external data sources include: … terrain maps, road classification dataset (e.g., classifying the location as a freeway, surface street, parking lot, etc.) … A driving event class can be associated with a driving task (e.g., parallel parking, looking for a parking spot, reversing, changing lane, turning, driving above or below a threshold speed such as 10 mph), a driving setting (e.g., freeway, residential, off-road, parking lot, etc.)”))
Claim 7
	McQuillen in view of Xing and Curtis discloses the vehicle education system of claim 1, further comprising an object sensing component that identifies an object within proximity to the vehicle, wherein the determined context comprises information relating to the object, and wherein the selected media content item relates to a feature of the vehicle for adapting to the object. (Curtis: Fig. 8; [0010], [0016]–[0017] (“In a second example, the sensor module can record proximity measurements of a portion of the vehicle (e.g., blind spot detection, using RF systems). … Examples of sensors that can be included in the set of sensors include: … proximity sensors (e.g., RF transceivers, radar transceivers, ultrasonic transceivers, etc.) ….”), [0025] (“The vehicle notification system of the system functions to provide notifications associated with the processed sensor measurements to the user. The vehicle notification system can additionally … function as a user proximity indicator ….”), [0035] (“Examples of vehicle environment data include: … object proximity measurements”), [0043], [0045] (“A driving event class can be associated with … a collision type (e.g., with a stationary object, with a vehicle, rear collision, side collision, etc.)”))
Claim 13
McQuillen in view of Xing and Curtis discloses the elements of claim 13 as stated above for claim 4.
Claim 14
McQuillen in view of Xing and Curtis discloses the elements of claim 14 as stated above for claim 5.
Claim 16
McQuillen in view of Xing and Curtis discloses the elements of claim 16 as stated above for claim 7.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McQuillen in view of Xing as applied to claims 1 and 10 above, and further in view of Van Hoecke et al. (US 20190322290 A1) [hereinafter Van Hoecke].
Claim 8
McQuillen in view of Xing discloses the elements of claim 8 as stated above for claim 1.
	McQuillen in view of Xing does not disclose, but, in the same field of endeavor, Van Hoecke teaches the vehicle education system of claim 1, wherein the vehicle is a short-term access vehicle, wherein the determined context comprises a determined driver familiarity with a model type of the short-term access vehicle, and wherein the selected media content item relates to a feature of the short-term access vehicle. (Abstract; [0001], [0033])
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of McQuillen in view of Xing to include wherein the vehicle is a short-term access vehicle, wherein the determined context comprises a determined driver familiarity with a model type of the short-term access vehicle, and wherein the selected media content item relates to a feature of the short-term access vehicle as taught by Van Hoecke because by doing so, “customers [would] experience a significant improvement in their opinion about the vehicle, the vehicle experience and even the vehicle manufacturer.” ([0004])
Claim 17
McQuillen in view of Xing and Van Hoecke discloses the elements of claim 17 as stated above for claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Argenti et al. (US 10893010 B1) discloses a dynamic attention capacity service that determines a spare attention capacity of a vehicle occupant to receive incoming messages.
Goldman-Shenhar et al. (US 20170291543 A1) discloses performing a cost-benefit analysis when providing a driver notification.
Misu (US 20160117947 A1) discloses using sensor data to model driver behavior with AI or statistical analysis and presenting context-appropriate notifications.
Ricci (US 9088572 B2) discloses providing a media stream according to vehicle occupant context, including the use of AI and fuzzy logic techniques.
Taylor (US 20180174457 A1) discloses using machine learning to determine a driver’s emotional state based on sensor and vehicle operational parameter data.
Victor et al. (US 20150262484 A1) discloses providing tutorials based on vehicle and driver context, including driver intent.
Árnason et al. (J.I. Árnason, J. Jepsen, A. Koudal, M.R. Schmidt, and S. Serafin, “Volvo intelligent news: A context aware multi modal proactive recommender system for in-vehicle use”, July 2014, Pervasive Mob. Comput., pp. 95–111, https://doi.org/10.1016/j.pmcj.2014.06.005) discloses a recommender system that monitors and analyzes driver state and the driver situation based on sensor data and determines appropriate times and ways to communicate.
Chang et al. (J. Chang, W. Yao, and X. Li, “The design of a context-aware service system in intelligent transportation system”, Oct. 2017, Int. J. Distrib. Sens. Netw., pp. 1–18, https://doi.org/10.1177%2F1550147717738165) discloses using sensor data to infer vehicle and driver context with machine learning techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571)272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        June 3, 2022

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715